Matter of Dicker v Glen Oaks Vil. Owners, Inc. (2017 NY Slip Op 06644)





Matter of Dicker v Glen Oaks Vil. Owners, Inc.


2017 NY Slip Op 06644


Decided on September 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2015-11133
 (Index No. 15953/14)

[*1]In the Matter of Fred C. Dicker, petitioner-respondent,
vGlen Oaks Village Owners, Inc., appellant, et al., respondent.


Kaufman Friedman Plotnicki & Grun, LLP, New York, NY (Stanley M. Kaufman of counsel), for appellant.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Glen Oaks Village Owners, Inc., granting the application of Anne P. Haffey to erect a terrace without the petitioner's consent and assessing a fee for a window replacement program on a per apartment basis rather than a per share basis, Glen Oaks Village Owners, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Gavrin, J.), dated September 2, 2015, as denied its motion pursuant to CPLR 7804(f) to dismiss the petition.
ORDERED that the appeal from the order is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed, since an intermediate order made in a CPLR article 78 proceeding is not appealable as of right (see CPLR 5701[b][1]; Matter of Sweeney v Schneider, 123 AD3d 1049, 1049-1050; Matter of Smyles v Board of Trustees of Inc. Vil. of Mineola, 120 AD3d 822, 823; Matter of Seraydar v Three Vil. Cent. School Dist., 90 AD3d 936, 936), and any possibility of taking a direct appeal therefrom terminated with the entry of judgment in the proceeding (see Matter of Dicker v Glen Oaks Village Owners, Inc., _____ AD3d _____ [Appellate Division Docket No. 2016-08329, decided herewith]; Matter of Aho, 39 NY2d 241, 248; Matter of Sweeney v Schneider, 123 AD3d at 1050). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501[a][1]).
HALL, J.P., ROMAN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court